FINCH, Justice
(concurring in result).
In view of the fact that the General Assembly has provided that an indigent charged with a misdemeanor which probably will result in confinement will be provided with counsel,1 I agree that as a matter of policy we should reach the result arrived at in the principal opinion. I so conclude on the assumption made therein that enactment of this legislation will eliminate the need for attorneys to continue to *19handle large numbers of misdemeanor cases without compensation or reimbursement.2
In so voting in this case, I desire to make it clear that I do so purely on the basis of policy considerations. I continue to hold the views expressed in my dissenting opinion in State v. Green, 470 S.W.2d 571 (Mo. banc 1971), as to the power of a court to tax an attorney’s fee as court costs. Were it not for the amendment to the Public Defender Act adopted in the recent legislative session, I would vote to make permanent a writ of prohibition in State ex rel. Gibson v. Grimm, and in State v. Michael Wayne Probst, I would hold that the court did have authority to tax as costs an attorney fee for representing the indigent defendant. Whether such costs should be taxed therein against the State, as I suggested in Green, or against the county because the charge is a misdemeanor is a question that I would want to consider further.

. Section 600.047 of S.C.S. H.C.S. for House Bill No. 1095, effective August 13, 1976.


. While the General Assembly provided for appointment of counsel for indigents charged with misdemeanors, it did not appropriate funds which will be required to fund this additional representation. We can reasonably anticipate, however, that the next session of the General Assembly will appropriate emergency funds for this purpose for this fiscal year.